Exhibit 10.2

 

REVOLVING PROMISSORY NOTE

 

US $10,000,000

 

Dated:  December 14, 2005

 

FOR VALUE RECEIVED, CRUZAN INTERNATIONAL, INC., a corporation formed under the
laws of Delaware (the “Borrower”), having its address at Suite 1500, 222
Lakeview Avenue, West Palm Beach, Florida 33401, USA, hereby promises to pay to
V&S VIN & SPRIT AB (publ) (the “Lender”), at its offices located at
Årstaängsvägen 19a, 117 97 Stockholm, Sweden or at such other place that the
Lender may designate in writing, in lawful money of the United States of America
and in immediately available funds, the principal amount of US Dollars TEN
MILLION (US $10,000,000.00) on December 15, 2006, (the “Final Maturity Date”) or
such lesser principal amount, as may be due as shown on the grid attached to
this Note (the “Grid”) from time to time, together with interest on the unpaid
principal amount owing hereunder from time to time as shown thereon.  The
entries made on the Grid shall be presumptive evidence of the existence and
amounts of the obligations of the Borrower thereon recorded absent manifest
error.

 

Subject to the terms and conditions hereof, during the period from the date
hereof to the Final Maturity Date, Lender agrees to make revolving loans to the
Borrower in an aggregate principal amount at any time outstanding up to US
Dollars Ten Million (US $10,000,000.00), and the Borrower may borrow, repay and
re-borrow such revolving loans.  Borrowings may be made by the Borrower from
time to time from the Lender (each such borrowing called a “Borrowing”) with an
interest period starting on the date the amount of the Borrowing is received
from the Lender (a “Utilization Day”) upon the Borrower’s written request and
ending on a specific date which shall be agreed between the Lender and the
Borrower (the “Interest Period”). If the Borrower and the Lender do not agree on
an Interest Period for a specific Borrowing within seven (7) days of such
Utilization Date, the duration of the Interest Period for said Borrowing shall
be deemed to be one month.  The principal amount of such Borrowing, together
with the then outstanding aggregate principal balance of Borrowings, shall not
exceed the maximum principal amount of this Note.

 

The interest rate on each Borrowing outstanding under this Note shall be (i) the
rate set by the British Bankers Association being defined as the London
Inter-bank Offered Rate (LIBOR) for US Dollars as published by Reuters News
Service two banking days before the Utilization Day for the agreed Interest
Period (the “Rate”), plus (ii) a margin of 0.90% (the “Margin”),.  The
applicable Rate plus the Margin shall be referred to herein as the “Total
Interest Rate.”  If an Interest Period in respect of a Borrowing borrowed under
this Note would otherwise overrun the Final Maturity Date, it shall be shortened
so that it ends on the Final Maturity Date. Interest shall be computed on the
basis of a 360 day year for the actual number of days elapsed.

 

In no event will the Total Interest Rate on any Borrowing exceed the maximum
interest rate permitted by law. The Total Interest Rate shall be verified in a
written notice from the Lender to the Borrower on the date of each Borrowing.

 

Provided that the aggregate amount outstanding under this Note shall be due on,
and no further Borrowings shall be made after, the Final Maturity Date, payments
of principal together

 

1

--------------------------------------------------------------------------------


 

with accrued interest shall be made on each individual Borrowing under this Note
by the Borrower on the last day of the applicable Interest Period.

 

Prepayment in whole or in part may be made on any outstanding amount under this
Note without penalty from time to time by the Borrower.

 

If any payment of this Note becomes due and payable on a day other than a
business day, the maturity thereof shall be extended to the next succeeding
business day, and with respect to payments of principal, interest thereon shall
be payable at the then applicable Total Interest Rate during such extension.

 

The Borrower hereby waives presentment, demand, protest and notice of any kind. 
No failure to exercise, and no delay in exercising, any rights hereunder on the
part of the holder hereof shall operate as a waiver of such rights.

 

In the event any amount evidenced by this Note is not paid when due, the
Borrower agrees to pay, in addition to the principal and interest due thereon,
all costs of collection, including reasonable attorneys’ and paralegals’ fees
and additional interest due thereon at the then applicable Total Interest Rate.

 

While any amounts are outstanding on this Note, the Borrower agrees to incur no
further indebtedness for borrowed money (other than trade debt incurred in the
ordinary course of business and indebtedness between the Borrower and any of its
subsidiaries or other affiliates) or incur any lien securing indebtedness for
borrowed money without the prior consent of the Lender.

 

All of the terms and provisions of this Note shall be binding upon, inure to the
benefit of, and be enforceable by the parties hereto and their respective
successors and permitted assigns.  Modifications and amendments of this Note may
be made solely in a writing signed by the Lender and the Borrower.

 

THE VALIDITY, INTERPRETATION, AND ENFORCEMENT OF THIS NOTE SHALL BE GOVERNED BY,
AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF FLORIDA WITHOUT
GIVING EFFECT TO THE CONFLICT OF LAWS PRINCIPLES THEREOF.

 

THE BORROWER ACKNOWLEDGES THAT ANY DISPUTE OR CONTROVERSY BETWEEN THE BORROWER
AND THE LENDER WOULD BE BASED ON DIFFICULT AND COMPLEX ISSUES OF LAW AND FACT. 
ACCORDINGLY, BY EXECUTION OR ACCEPTANCE HEREOF, AS THE CASE MAY BE, EACH OF THE
LENDER AND THE BORROWER HEREBY WAIVE TRIAL BY JURY IN ANY ACTION OR PROCEEDING
OF ANY KIND OR NATURE IN ANY COURT OR TRIBUNAL IN WHICH AN ACTION MAY BE
COMMENCED BY OR AGAINST THE BORROWER ARISING OUT OF THIS NOTE.

 

THE BORROWER AND THE LENDER EACH HEREBY AGREE THAT THE CIRCUIT COURT OF THE
FIFTEENTH JUDICIAL CIRCUIT OF FLORIDA, LOCATED IN PALM BEACH COUNTY, FLORIDA AND
THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF FLORIDA, SHALL
HAVE EXCLUSIVE JURISDICTION TO HEAR AND

 

2

--------------------------------------------------------------------------------


 

DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE BORROWER AND THE LENDER, PERTAINING
DIRECTLY OR INDIRECTLY TO THIS NOTE. THE BORROWER EXPRESSLY SUBMITS AND CONSENTS
IN ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR PROCEEDING COMMENCED IN SUCH
COURTS.  THE CHOICE OF FORUM SET FORTH IN THIS SECTION SHALL NOT BE DEEMED TO
PRECLUDE THE BRINGING OF ANY ACTION BY LENDER FOR THE ENFORCEMENT BY LENDER OF
ANY JUDGMENT OBTAINED IN SUCH FORUM IN ANY OTHER APPROPRIATE JURISDICTION.

 

THE FOREGOING WAIVERS HAVE BEEN MADE WITH THE ADVICE OF COUNSEL AND WITH A FULL
UNDERSTANDING OF THE LEGAL CONSEQUENCES THEREOF.

 

IN WITNESS WHEREOF, the undersigned hereby executes this Note under seal as of
the date written above.

 

 

 

CRUZAN INTERNATIONAL, INC., a Delaware
corporation

 

 

 

 

By:

/s/ Ezra Shashoua

 

 

 

 

 

 

Name:

Ezra Shashoua

 

 

 

 

 

 

Title:

EVP & CFO

 

 

 

 

 

 

 

 

ACCEPTED AND AGREED TO THIS 14TH DAY OF
DECEMBER, 2005.

 

 

 

 

V&S VIN & SPRIT AB (publ)

 

 

 

 

By:

/s/ Ola Salmen

 

/s/ Gunilla Vinlund

 

 

 

 

Name:

Ola Salmen

 

 

 

 

 

 

 

Title:

CFO

 

 

 

 

 

 

Name:

Gunilla Vinlund

 

 

 

 

 

 

 

Title:

SVP Human Resources

 

 

3

--------------------------------------------------------------------------------


 

GRID

 

Date

 

Amount
Borrowed

 

Interest
Period

 

Total
Interest
Rate (Rate
plus
Margin)

 

Repayment

 

Initials

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------